NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 20 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YONGBIN ZOU,                                    No.    15-71431

                Petitioner,                     Agency No. A088-487-413

 v.

WILLIAM BARR, Attorney General                  MEMORANDUM*

                Respondent.

      On Petition for Review of an Order of the Board of Immigration Appeals

                              Submitted August 16, 2019**
                                 Pasadena, California

Before: SCHROEDER and R. NELSON, Circuit Judges, and LEFKOW,***
District Judge.

       Yongbin Zou petitions for review of the judgment of the Board of

Immigration Appeals (“BIA”) dismissing his appeal after an Immigration Judge

(“IJ”) denied his petition for asylum, withholding of removal, and protection under


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
            The Honorable Joan H. Lefkow, United States District Judge for the
Northern District of Illinois, sitting by designation.
the Convention Against Torture, based on an adverse credibility finding. “We

review adverse credibility findings under the substantial evidence standard.”

Rivera v. Mukasey, 508 F.3d 1271, 1274 (9th Cir. 2007). Substantial evidence

requires “only such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Garcia v. Holder, 749 F.3d 785, 789 (2014)

(internal citations omitted). Our task is solely to determine whether substantial

evidence supports the BIA’s findings. See Singh v. Lynch, 802 F.3d 972, 974-75

(9th Cir. 2015)

      “Because credibility determinations are findings of fact by the IJ, they ‘are

conclusive unless any reasonable adjudicator would be compelled to conclude to

the contrary.’” Rizk v. Holder, 629 F.3d 1083, 1087 (9th Cir. 2011) (quoting 8

U.S.C. § 1252(b)(4)(B) (2000)). “To reverse such a finding, we must find that the

evidence not only supports a contrary conclusion, but compels it.” Id. (internal

citations and punctuation marks omitted). In other words, “we must uphold the IJ’s

adverse credibility determination so long as one of the identified grounds is

supported by substantial evidence and goes to the heart of the alien’s claim of

persecution.’” Id. (internal citations and punctuation marks omitted).

      Further, where, as here, the BIA reviews the IJ’s decision for clear error and

relies on the IJ’s opinion as a statement of reasons, we “look to the IJ’s oral

decision as a guide to what lay behind the BIA’s conclusion.” Tekle v. Mukasey,


                                           2
533 F.3d 1044, 1051 (9th Cir. 2008). In so doing, we review the reasons explicitly

identified by the BIA and then examine the reasoning articulated in the IJ’s oral

decision in support of those reasons. Id. We deny the petition.

      The BIA made several findings with respect to Zou’s credibility that are

supported by substantial evidence. Particularly, we find the following to be

supported: (1) the implausibility of a small clinic in China providing a CAT scan

but not paperwork evidencing treatment; (2) the implausibility of Zou escaping his

home town and making it past airport security while under strict surveillance; and

(3) contradictory testimony regarding whether Zou told his minister he had been a

practicing Christian in China.

      These findings may have alternative explanations, but the evidence does not

compel a conclusion that Zou was credible on these points. Moreover, the IJ noted

at the close of the first hearing day that “there are serious questions regarding

credibility in this case, . . . [s]o if you have any other documents, you want to

submit, please get them to this Court at least 10 days prior.” Zou submitted no

further documents. Even though some of the IJ’s additional findings may not be

supported by substantial evidence, we find that at least “one of the identified

grounds is supported by substantial evidence and goes to the heart of [Zou’s] claim

of persecution” for being a practicing Christian in China. Rizk, 629 F.3d at 1087.

Thus, the BIA did not err in dismissing Zou’s appeal.


                                           3
DENIED.




          4